

116 HR 2652 IH: Secure American-Made Voting Machines Act
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2652IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Pocan introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require the use of voting machines manufactured in the United States.
	
 1.Short titleThis Act may be cited as the Secure American-Made Voting Machines Act. 2.Use of voting machines manufactured in the United StatesSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:
			
 (7)Voting machine requirementsBy not later than the date of the regularly scheduled general election for Federal office occurring in November 2022, each State shall seek to ensure that any voting machine used in such election and in any subsequent election for Federal office is manufactured in the United States..
		